Citation Nr: 0200756	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  97-20 333	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a respiratory condition, including sleep apnea.

2.  Entitlement to a total compensation rating based on 
individual unemployability.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




      WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active service from April 1966 to May 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied the 
claims.

By a July 1999 decision, the Board denied the issues on 
appeal.  Thereafter, the veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2001 Order, the Court vacated and 
remanded the Board's decision for readjudication, with 
Judgment being issued in April 2001.  The Court was 
subsequently notified that the veteran had died.  
Accordingly, by a September 2001 Order, the Court recalled 
its judgment and mandate, withdrew its March 2001 Order, 
vacated the Board's July 1999 decision, and dismissed the 
appeal for lack of jurisdiction.


FINDINGS OF FACT

A certificate of death of record shows that the veteran died 
on August [redacted], 2000. 



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence on file reflects that the veteran died in August 
2000 due to a stroke as a consequence of right intracerebral 
hemorrhage as a consequence of hypertension.  Further, the 
record indicates that the Court was informed of the veteran's 
death in June 2001, at which time a motion was filed to 
recall the March 2001 Court Order, the April 2001 Court 
Judgment, vacate the July 1999 Board decision, and dismiss 
the appeal.  This motion was subsequently effectuated by a 
September 2001 Court Order.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).







ORDER

The appeal is dismissed.




		
R. F. WILLIAMS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



